DETAILED ACTION
The present office action is responsive to the applicant’s filling an amendment on 01/12/2022. 
The application contains 1-20, all have been examined.
This action is Final
Previous rejections under 35 U.S.C. 101 and 103 have been withdrawn as necessitated by the claim amendments. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed 4/12/2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the document is not legible.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-15, and 17-20 is/are rejected under 35 U.S.C 103(a) as being unpatentable over Palmieri (US 8176411), in view of Noro et al. (US 20120290724), in view of Guo et al. (US 20140215316), in view of Li et al. (US 20150106870), in view of Williamson et al. (US 20090228773).

In regards to claims (1, 14 and 15), Palmieri teaches a computer-implemented method for providing cross- linking between HTML web-applications, the computer-implemented method comprising: activating, by a consumer web-application calling a Uniform Resource Locator (URL) implemented in a provider webpage of a provider web-application, the provider webpage of the provider web-application, via a cross link (see abstract and at least col 1 lines 49-52, col 2 lines 47-65, claim 1-2; navigation between the pages through links); automatically opening internal view of the activated provider webpage, until the activated provider webpage is closed in response to a corresponding user command input, via a user interface (UI), a last state and context of the calling consumer web-application being kept before the activation of the customized provider webpage of the provider web-application (see FIG. 2 col 2 lines 47-65, col 4 line 66 to col 5 line 23 and  claim 2; teaches saving state data, navigating between pages/webapps and opens the previous state); and automatically restoring, using the last state and context of the calling consumer web-application, an original calling consumer web-application after the provider webpage of the provider web-application is closed (see FIG. 2 col 2 lines 47-65, col 4 line 66 to col 5 line 23 and  claim 2; teaches saving state data, navigating between pages/webapps and opens the previous state).
Palmieri doesn’t specifically teach customized provider webpage; providing dynamic configurable autonavigation to a customized specific internal view of the customized provider webpage activated by the calling of the consumer web application, the URL including an URL extension with a set of additional URL parameters.
However, Noro teaches customized provider webpage; providing dynamic configurable autonavigation to a customized specific internal view of the customized provider webpage activated by the calling of the consumer web application, the URL including an URL extension with a set of additional URL parameters (see FIG. 1, FIG. 4 and at least claim 6, teaches using URL parameters which customized the page sent to a user).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the teachings of Noro to modify the teachings of Palmieri since it provides means to customize service and pages to a user.
Palmieri doesn’t specifically teach automatically opening internal view of the activated provider webpage, on top of calling of the consumer web-application.
Guo teaches automatically opening internal view of the activated provider webpage, on top of calling of the consumer web-application (see para 36; user interaction on webpages to open additional content in pop-up windows or similar). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the teachings of Guo to modify the teachings of Palmieri since it provides means to easily manipulate and control the display of additional content (see para 36)
Palmieri doesn’t specifically teach cloud-based HTML5 web-applications.
Li teaches cloud-based HTML5 web-applications (see at least para 11, 17; html5 with web applications and been used on cloud platform).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Palmieri since its one of the latest markup language which by itself improves on earlier version and since its known to work with web applications on cloud environments as shown by Li.
Palmieri doesn’t specifically teach blocking user interaction with the calling consumer web-application without closing the consumer web-application 
Williamson teaches  blocking user interaction with the calling consumer web-application without closing the consumer web-application (see para 36-41; teaches configuring an interaction with a hyperlink that when activated can cause a secondary web application to open in full screen mode, thus blocking access to the first application while the user is interacting with the second or until the user closes the second and not closing the calling web application).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use these teachings of Williamson to modify the teachings of Palmieri in a similar matter as to configure the interaction with the web application hyperlink (URL) to call a second web application or webpage in full screen mode, since it provides means to avoid interaction/input issues (see para 41).

In regards to claim 2, Palmieri teaches wherein the cross-linking is provided between webpages hosted by a same web-application or between webpages hosted by different web- applications (see col 5 line 43 to col 6 line 23 and claim  4; link navigation on a multipage site/webapp)  

In regards to claim 3, Palmieri teaches calling by the customized provider webpage activated, of the provider web- application, a URL of another provider web-application activating a customized provider webpage of the another provider web-application, to provide a nested cross- linking of the web-applications (see col 5 line 43 to col 6 line 23 and claim  4; link navigation on a multipage site/webapp)  

In regards to claim 4, Palmieri teaches comprising: providing by the consumer web-application an activation mechanism for use by a user of the consumer web-application to call the URL, with the URL extension (See col 2 lines 58-60, col 5 lines 3-4, col 5 line 43 to col 6 line 23; user navigating using links).

In regards to claim 5, Palmieri teaches wherein the activation mechanism includes a hyperlink (HL) on a webpage of the consumer web-application or a menu entry in a user interface option menu of the consumer web-application (See col 2 lines 58-60, col 5 lines 3-4, col 5 line 43 to col 6 line 23; user navigating using links).

In regards to claims 6, Palmieri teaches wherein the customized provider webpage activated opened on top of the calling consumer web-application provides user interaction with a user via the UI (see FIG. 1 , abstract and at least Col 4 lines 61 to col 6 line 36; user navigating where the application can be a multipage e.g. FIG 1 shows staked pages 105 – 106.  Navigating to multipage and the user can make actions to return to a page interacting on interface through links and buttons and the like. Supporting new pages a new windows to be opened).

In regards to claim 7, Palmieri teaches further comprising: in response to the customized specific internal view of the customized provider webpage activated opened on top of the calling consumer web-application being closed in response to a corresponding user command input by a user via the UI, removing the customized specific internal view of the activated provider webpage from a screen of the UI and displaying the original consumer web-application restored on the screen of the UI (see FIG. 1-2 and at least Col 2 lines 1-13, Col 2 line 52 to Col 3 line 4, Col 5 lines 44-64 and claim 1; navigating between page and applets, opening and closing events through buttons, hyperlinks and others and saving states, when user action causes navigates or re-execute, uses the save state).

In regards to claim 8, Palmieri teach, wherein the provider webpage of the provider web-application customized by the URL is hosted in a runtime container displayed on a screen of the UI (see FIG. 1 , abstract and at least Col 4 lines 61 to col 6 line 36; user navigating where the application can be a multipage e.g. FIG 1 shows staked pages 105 – 106.  Navigating to multipage and the user can make actions to return to a page interacting on interface through links and buttons and the like. Supporting new pages, new windows to be opened).

In regards to claim 9, Palmieri teaches further comprising: forwarding by the runtime container the URL parameters of the URL extension into the provider webpage hosted, to provide the customized specific view of the customized provider webpage (see col 5 lines 44-64; browser window and interfaces to render and interact with multiple pages opening, terminating and saving pages).

In regards to claim 10, Palmieri teaches wherein the runtime container displayed on a screen of the UI includes a pop-up window, an embedded window or a browser page (see col 5 lines 44-64; browser window render and interact with multiple pages).

In regards to claim 11, Palmieri teaches, comprising: closing the runtime container displayed on the screen of the UI in response to a corresponding user command input via the UI (see col 4 lines 66 to col 5 lines 64; interacting with buttons and interface elements to terminate pages).

In regards to claims 17-20, which depend from claim 2, the applicant recites the limitations substantially similar to those in claims 4-7, respectively. Claims 17-20 are similarly rejected.

Claim 12  is/are rejected under 35 U.S.C 103(a) as being unpatentable over Palmieri, Noro, Guo, Williamson and Li as applied to claim 8 above in view of Palmer et al. (US 20180218006).

In regards to claim 12, Palmieri teaches web browser and webpages to render content (see col 4 lines 66 to col 5 lines 64), but doesn’t specifically teach wherein the runtime container includes an iframe for a HTML5 web-application.
Palmer teaches wherein the runtime container includes an iframe for a HTML5 web-application (see para 36; teaches html5 using iframes for embedding a webpage within another and which allow for independent functionalities).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use the teachings of Palmer to modify the teachings of Palmieri since it provides means to easily manipulate and control the display of additional content independently within another page (see para 36).

Claim 13  is/are rejected under 35 U.S.C 103(a) as being unpatentable over Palmieri, Noro, Guo, Williamson and Li as applied to claim 1 above in view of “URL” by Wikipedia as provided by the IDS filled 5/12/2020 and dated 7 May 2019 (hereinafter Wiki)

In regards to claim 13, Palmieri doesn’t specifically teach, wherein the set of URL parameters includes key-value pairs separated from each other by predefined separation characters.
Wiki wherein the set of URL parameters includes key-value pairs separated from each other by predefined separation characters (see Wiki page 2 Syntax section bullet 7 teaches what a URl comprises and includes value pair).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to use the teachings of Wiki to modify the teachings of Palmieri since a person would have known the different syntax that are comprise and used on URL 

Claim 16  is/are rejected under 35 U.S.C 103(a) as being unpatentable over Palmieri, Noro, Guo, Williamson and Li as applied to claim 2 above in view of Lo et al. (US 20060184566).

In regards to claim 16, Palmieri teaches navigating between pages (see col 5 line 43 to col 6 line 23 and claim  4), bur doesn’t specifically teach, further comprising calling by the customized provider webpage activated, of the provider web- application, a URL of another provider web- application activating a customized provider webpage of the another provider web-application, to provide a nested cross-linking of the web-applications.
Lo teaches wherein the customized provider webpage activated, of the provider web- application, calls in turn a URL of another provider web- application activating a customized provider webpage of the another provider web-application, to provide a nested cross-linking of the web-applications (see para 67-70, 269-270, 294; teaches interaction with links with cross-linked environment pages and/or application).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to use the teachings of Lo to modify the teachings of Palmieri in order to be able to incorporate cross-linking since it enhances the ability to save states between pages/app from different sites. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of new grounds of rejection. 

Arguments with respect to claim 6 and 8, examiner has indicated the figures and corrected texts that are interpreted as meeting the language of the claims with the art of Palmieri and provided explanation as to the interpreted. See rejection above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9:30am-5:30pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144





/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144